DETAILED ACTION
This is the first Office action on the merits based on the 16/715,648 application filed on 12/16/2019 and applicant’s preliminary amendments filed 04/16/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s preliminary amendments filed 04/16/2020, claim 1 was cancelled, and new claims 2-10 were added.  Claims 2-10, as filed on 04/16/2020, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2019 and 09/28/2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it is not clearly indicative of the invention to which the claims are directed.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 2 and 5-10 are objected to because of the following informalities:
In claim 2, line 2, “the system” should be --- the structural padding system ---.
In claim 2, line 7, “the compressible balls” should be --- the multiple compressible balls ---.
In claim 5, lines 5-6, “the shock absorbing liner” should be --- the inner shock absorbing liner ---.
In claim 5, lines 6-7, “one of the outer shell holes and one of the inner liner holes, such that it is free to compress” should be --- one of the multiple outer shell holes and one of the multiple inner liner holes, such that each of the multiple compressible balls is free to compress ---.
In claim 6, line 1, “each of the compressible balls” should be --- each of the multiple compressible balls ---.
In claim 7, line 1, “each of the compressible balls” should be --- each of the multiple compressible balls ---.
In claim 8, line 1, “the compressible balls” should be --- the multiple compressible balls ---.
In claim 9, line 1, “each of the compressible balls” should be --- each of the multiple compressible balls ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 9, see below.
In claim 10, line 1, “each of the compressible balls” should be --- each of the multiple compressible balls ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, which depends from claim 8, the limitation “wherein the material covering the holes is thinner than the material forming the non-hole portion of the ball” is recited in lines 2-3.  The limitation renders the claim indefinite because it is unclear whether or not the material “covering the holes” is the same as, different from, and/or in addition to “the material forming the non-hole portion of the ball, recited in claim 9, lines 2-3, and “a material” recited in claim 8, lines 1-3.  In addition, there is insufficient antecedent basis for “the non-hole portion of the ball” in this limitation in the claim.  Applicant is suggested to amend claim 9, lines 1-3, from “wherein multiple holes in each of the compressible balls are covered by the material, and wherein the material covering the holes is thinner than the material forming the non-hole portion of the ball” to --- wherein each of the multiple compressible balls comprises multiple holes and a  corresponding non-hole portion, wherein the material covers the multiple holes and forms the corresponding non-hole portion, and wherein a first thickness of the material covering the multiple holes is less than a second thickness of the material forming the corresponding non-hole portion ---.  Refer to the specification, as originally filed, paragraph 0049.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2011/0117310).
Regarding claim 2, Anderson discloses a structural padding system for reducing damage to an object caused by impacting a structure (“the impact dissipation material 10 with particles 12 may be encapsulated by a container 37 or containers 37 and held against the object to be protected or the threat object, such as a ski lift pole, steering wheel, and the like, by any number of conventional means, including fasteners, straps, hook and loop material, or integrated into an article of clothing or equipment, and the like.”; paragraph 0088; Figures 1A and 3-5), the system comprising,
multiple compressible balls (the particles 12 “are preferably approximately 0.1-3 mm diameter spherical elastomeric balls”; paragraphs 0083 and 0088; Figures 1A and 3-5) configured to at least partially compress when impacted (the particles 12 are elastomeric; paragraph 0088); and
an attachment member (“any number of conventional means, including fasteners, straps, hook and loop material, or integrated into an article of clothing or equipment, and the like”; paragraph 0088) for attaching the multiple compressible balls to the structure (“the threat object, such as a ski lift pole, steering wheel, and the like”; paragraph 0088),
wherein the multiple compressible balls are coupled to the attachment member (via the container(s) 37 in the form of a sealed bladder; paragraphs 0085 and 0088; Figure 5) such that they are free to roll or otherwise move in at least one direction (the impact energy attenuation material 10 is made up of a number of discrete particles 12 that are loosely suspended in the impact dissipation material 10; paragraphs 0083 and 0085; Figures 1A and 5), relative to the attachment member, when the compressible balls are impacted by the object (paragraphs 0083, 0085, and 0088; Figures 1A and 5).
Regarding claim 3, Anderson further discloses a covering (the container(s) 37 in the form of a sealed bladder; paragraphs 0085 and 0088; Figure 5) disposed over the multiple compressible balls, wherein the covering is selected from the group consisting of a meshwork fabric, a flexible membrane (the container(s) 37 is in the form of a sealed bladder (paragraphs 0085 and 0088; Figure 5) that is flexible (Claims 10 and 12)), a hard material, a plastic, a solid fabric, an elastic material (the container(s) 37 is in the form of a sealed bladder (paragraphs 0085 and 0088; Figure 5) that is flexible and made of an elastomeric material (Claims 10 and 12)) and a shape memory material (the container(s) 37 is in the form of a sealed bladder (paragraphs 0085 and 0088; Figure 5) that is flexible and made of an elastomeric material (Claims 10 and 12)).
Regarding claim 4, Anderson further discloses wherein the structure is selected from the group consisting of a post on an athletic field, a field sideline marker, a roadside pole, a tower, a roadside sign, a guardrail, construction equipment, stacked materials, snow or ice machines, a ski lift pole (“the threat object, such as a ski lift pole”; paragraph 0088), an electric pole, a vehicle and a tree.
Regarding claim 6, Anderson further discloses wherein each of the compressible balls is hollow (the loose particles 12 that make up the impact dissipation material 10 may be hollow; paragraphs 0083; Claims 1 and 6).
Regarding claim 8, Anderson further discloses wherein the compressible balls are made of a material selected from the group consisting of elastic materials, resilient materials and shape memory materials (the particles 12 “are preferably approximately 0.1-3 mm diameter spherical elastomeric balls”; paragraphs 0083 and 0088; Figures 1A and 3-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2011/0117310) in view of Sutherland (US 6,102,815).
Regarding claim 7, Anderson discloses the invention as substantially claimed, see above, but fails to disclose: wherein each of the compressible balls comprises multiple holes, and wherein each of the multiple holes has a shape selected from the group consisting of circular, oval and hexagonal.
Sutherland teaches an analogous compressible member (the golf ball 10 is compressible via deformation upon impact; Figures 3, 5, and 5a) comprising multiple holes (the multiple holes in the perforated barrier shell 40; column 5, lines 48-54; Figures 3 and 4b), and wherein each of the multiple holes has a shape selected from the group consisting of circular (column 5, lines 48-54; Figures 3 and 4b), oval and hexagonal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify each of the multiple compressible balls of Anderson’s invention such that they comprise multiple holes, and wherein each of the multiple holes has a shape selected from the group consisting of circular, oval and hexagonal, as taught by Sutherland, in order to reduce deformation of each of the multiple compressible balls upon impact (Sutherland: Abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2011/0117310) in view of Marzec (US 8,566,968).
Regarding claim 10, Anderson discloses the invention as substantially claimed, see above, but is silent as to: wherein each of the compressible balls is filled with a substance selected from the group consisting of a liquid, a gel and a foam.
Marzec teaches an analogous structural padding system (Figure 1) wherein each of multiple compressible balls (the columnar cushioning members 40 (Figure 1) may be substantially ovoid in shape and may be made of a material having sufficient elasticity; column 7, lines 50-67) is filled with a substance selected from the group consisting of a liquid, a gel and a foam (the columnar cushioning members 40 may be made of foam materials; column 7, lines 19-30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify each of the multiple compressible balls of Anderson’s invention such that they are filled with a substance selected from the group consisting of a liquid, a gel and a foam, as taught by Marzec, in order to ensure that elasticity of each of the multiple compressible balls may be sufficient to allow the structural padding system to quickly return to its original form after an applied force is released (Marzec: column 8, lines 1-3).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Anderson – US 2011/0117310) fails to teach or render obvious a structural padding system for reducing damage to an object caused by impacting a structure in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the attachment member comprises an outer shell having multiple outer shell holes, and an inner shock absorbing liner attached to the outer shell and having multiple inner liner holes, 3wherein the multiple compressible balls are disposed between the outer shell and the shock absorbing liner, and wherein each of the multiple compressible balls protrudes through one of the outer shell holes and one of the inner liner holes, such that it is free to compress when the outer shell is impacted (claim 5); and
wherein multiple holes in each of the compressible balls are covered by the material, and wherein the material covering the holes is thinner than the material forming the non-hole portion of the ball (claim 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784